Exhibit 10.42

Cott Beverages USA

A Division of Cott Beverages, Inc.

1000 10th Avenue

Columbus, GA 31901

(706) 660-9223

March 12, 2004

Matt Kane

4917 Cherry Laurel Way

Sarasota, Florida 34241

Dear Matt:

I am very pleased to offer you the position of Vice President Law based in
Tampa, Florida. This position will report to Mark Halperin, SVP General Counsel,
and will be effective April 12, 2004. This letter will outline some of the terms
and conditions of your employment with Cott Beverages USA, A Division of Cott
Beverages Inc. (the “Company”). Please note that this is not a contract of
employment or a promise of employment for any specific term.

Your base salary will be $225,000 per year paid on a semi-monthly basis. Cott
will also provide you with a car allowance of $10,000.00 per year paid on a
semi-monthly basis. You will be entitled to participate in the 2004 bonus plan –
full details will be forwarded under separate cover. However in summary, this
plan would entitle you to a target bonus of 50% of your base salary and also
provides for opportunity to earn bonus beyond the 50% target amount, up to a
level of 100% of your base salary base salary based on Company and personal
performance.

Your performance evaluations and salary reviews will generally be conducted on
an annual basis and any increase would be a part of the annual review process.
On your date of hire you will be granted 10,000 stock options.

Effective on your date of hire, you will be eligible for Cott’s Benefit Program.
Our Benefit Program includes health, disability and life insurance benefits. You
should note that our health insurance plan does have a pre-existing illness
provision, which limits the amount payable for pre-existing illnesses for 12
consecutive months beginning on your enrollment date. However, if you have been
covered for health insurance by your prior employer, you may have creditable
prior coverage. In order, to help determine that, please provide a HIPAA
certificate from your prior employer. Employee contributions are required for
our Program.

In addition, on the first day of a quarter following at least six months of
employment, you will be eligible for Cott’s 401 (K) Savings Retirement Plan. You
will also be eligible to participate in the Employee Share Purchase Plan after
completing ninety (90) days of employment. Your regular annual entitlement of
three (3) weeks vacation will commence in 2004. Vacation earned 2004 will be
prorated based on your date of hire. You are encouraged to take your vacation
time in the calendar year it is earned. All earned vacation must be taken by
March 31st of the year following the one, which it is earned; otherwise it may
be forfeited. If you should leave the Company, the value of any unearned
vacation taken by you will be considered a debt to the Company. All vacation
periods require the approval of your Manager.

Cott will provide you with relocation assistance to Tampa, Florida. Relocation
offer is for one year from start date. The enclosed document outlines the
relocation package provided by Cott. If you terminate employment with Cott
within your first year of employment, you will be required to reimburse Cott, on
a pro-rated basis, relocation expenses paid on your behalf.

Prior to employment Cott requires successful completion of our pre-employment
processing. This includes a background investigation of your qualifications and
references, as well as a drug screen. To make arrangements for your drug screen,
please contact Quest Diagnostics at (800) 377-8448 to get the location of the
lab nearest you.

Please see the enclosed checklist of forms and dates the forms are due to be
turned in to Hunan Resources Department.

To comply with the Immigration Reform and Control Act of 1986, the company must
verify your identity and authorization to work in the United States. Therefore,
please bring with you on your first day either one original



--------------------------------------------------------------------------------

March 12, 2004

Page 2

Matt Kane

 

document from the list A or one original document from the list B and one
original document from the list C. Acceptable documents are listed on the
backside of the enclosed INS form I-9. If you have any difficulty in this
regard, please call me immediately.

Upon acceptance of this offer, you acknowledge and agree that Cott has the right
to disclose confidential information regarding you to any third party as
required by law.

Matt, I am excited about having you join us. You have a lot to contribute to our
company. I know that you can look forward to joining a dynamic and challenging
organization with rewarding career opportunities. Please indicate your
acceptance of this offer by returning one signed original of both the offer
letter and confidentiality agreement to me.

If you have any questions, please call me at 519-661-7256.

Yours truly,

 

/s/ Colin Walker

Colin Walker SVP Corporate Resources Cc:   Human Resources   Charlotte Pope

I accept this offer of employment and the terms identified herein.

 

/s/ Matthew A. Kane, Jr.

  3/17/04 Matt Kane   Date

 

- 2 -